United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3631
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Marvie Chapman, Jr.

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: October 14, 2019
                            Filed: November 25, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

      Marvie Chapman, Jr. pled guilty to conspiracy to distribute more than 100
grams of heroin in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. The
district court1 sentenced him as a career offender to a below-guidelines sentence of
240 months’ imprisonment. He challenges the career offender determination under
U.S.S.G. § 4B1.1. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Under U.S.S.G. § 4B1.1(a), a “defendant is a career offender” if:

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction; (2) the instant
      offense of conviction is a felony that is either a crime of violence or a
      controlled substance offense; and (3) the defendant has at least two prior
      felony convictions of either a crime of violence or a controlled substance
      offense.

U.S.S.G. § 4B1.1(a). Chapman concedes he has one prior controlled substance
offense. However, he argues his 2004 Iowa conviction for possession of a controlled
substance with intent to deliver is not a controlled substance offense because Iowa
Code § 124.401(1)(b) is divisible and broader than the generic definition of a
controlled substance offense. This court reviews a career offender classification de
novo. United States v. Boose, 739 F.3d 1185, 1186 (8th Cir. 2014).

       Determining whether a prior conviction is a controlled substance offense, this
court applies the categorical approach, considering “whether the state statute defining
the crime of conviction categorically fits within the generic federal definition of a
corresponding controlled substance offense.” United States v. Maldonado, 864 F.3d
893, 897 (8th Cir. 2017) (cleaned up). Under the generic definition, a controlled
substance offense is “an offense under federal or state law, punishable by
imprisonment for a term exceeding one year, that prohibits the manufacture, import,
export, distribution, or dispensing of a controlled substance . . . or the possession of


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
a controlled substance . . . with intent to manufacture, import, export, distribute, or
dispense.” U.S.S.G. § 4B1.2(b). At the time of his conviction, Iowa Code §
124.401(1) prohibited the “manufacture, deliver[y], or possess[ion] with the intent to
manufacture or deliver, a controlled substance, a counterfeit substance, or a simulated
controlled substance.” Iowa Code § 124.401(1). As this court held in Maldonado,
Iowa Code § 124.401(1) “categorically fit[s] within the generic federal definition” of
a controlled substance offense. Maldonado, 864 F.3d at 901. Although Chapman
disagrees with this holding, this panel is bound by it. See United States v. Nelson,
589 F.3d 924, 925 (8th Cir. 2009) (“[I]t is a cardinal rule in our circuit that one panel
is bound by the decision of a prior panel.”).

      Chapman has two prior controlled substance offenses. The district court
properly found he is a career offender under U.S.S.G. § 4B1.1.

                                     *******

      The judgment is affirmed.
                     ______________________________




                                          -3-